DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The amendment and the arguments filed on 2/5/19 have been considered and found persuasive.  
2. 	The prior art, (U.S. PUBS 2004/0119591 Peeters), teaches a device, comprising: a nano sensor array to detect a presence of a gas, a chemical, or a biological object, wherein each sensor’s electrical characteristic changes when encountering the gas, chemical or biological object and a neural network coupled to the nano sensor array; but is silent with respect to the above teachings in combination with a sensor film readily oxidized by oxygen or reduced by oxygen or hydrogen.
3. 	The prior art, (U.S. PUBS 2004/0119591 Peeters), teaches a device, comprising: a nano sensor array to detect a presence of a gas, a chemical, or a biological object, wherein each sensor’s electrical characteristic changes when encountering the gas, chemical or biological object and a neural network coupled to the nano sensor array; but is silent with respect to the above teachings in combination with a matrix film on the nano sensor array, wherein upon oxidation or reduction, a physical parameter of the matrix film changes to measure gas concentration.

5. 	The prior art, (U.S. PUBS 2004/0119591 Peeters), teaches a nano sensor array to detect a presence of a gas, a chemical, or a biological object, wherein each sensor’s electrical characteristic changes when encountering the gas, chemical or biological object and a neural network coupled to the nano sensor array, but is silent with respect to the above teachings in combination with wherein the nano sensor array is deposited over an ultrasonic vibrator.
6. 	The prior art, (U.S. PUBS 2004/0119591 Peeters), teaches a device, comprising: a resistive, optical or magnetic nano sensor fabricated on a substrate; but is silent with respect to the above teachings in combination with a neural network or learning machine fabricated on the substrate receiving data from the nano sensor to be trained to recognize data from the sensor.
7. 	The prior art, (U.S. PUBS 2004/0119591 Peeters), teaches a electronic device, comprising: a first layer fabricated in silicon using semiconductor fabrication techniques; a resistive sensor element formed on the substrate and wherein resistance changes when encountering a gas, a chemical, or a biological object, but is silent with respect to the above teachings in combination with a second layer formed next to the first layer to provide a neural network or learning machine and data storage, the second layer having a lower layer formed next to the first layer; a resistive sensor element; and an upper layer formed next to the resistive element, wherein resistance changes when encountering a gas, a chemical, or a biological object.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-12 and 14-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/27/22